               Case 3:19-cv-00115-BR         Document 1       Filed 01/24/19      Page 1 of 6




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF OREGON
                                          PORTLAND DIVISION
 8

 9

10    THE H.D.D. COMPANY, INC., A                        No. 3:19-cv-00115
      CORPORATION OF OREGON, an Oregon
11    corporation,                                       NOTICE OF REMOVAL OF CIVIL
                                                         ACTION UNDER 28 U.S.C. §1441
12                           Plaintiff,
13
                     v.
14
      NAVIGATORS SPECIALTY INSURANCE
15    COMPANY, a foreign corporation,
16
                             Defendant.
17

18   TO:            The Clerk of the United States District Court of Oregon – Portland Division
19   AND TO:        Plaintiff, and their Counsel of Record, Christopher T. Carson
20          Please take Notice that NAVIGATORS SPECIALTY INSURANCE COMPANY
21   (hereinafter referred to as “Navigators”) hereby removes to this Court the state court action
22   described below:
23   \\
24

25                                                                       LETHER & ASSOCIATES PLLC.
     NOTICE OF REMOVAL OF CIVIL ACTION                                1848 WESTLAKE AVENUE N. STE. 100
     UNDER 28 U.S.C. §1441- 1                                            SEATTLE, WASHINGTON 98109
                                                                      P: (206) 467-5444 F: (206) 467-5544
                 Case 3:19-cv-00115-BR           Document 1    Filed 01/24/19      Page 2 of 6




 1                                        I.        The Subject Action

 2          1       On December 21, 2018, Plaintiff The H.D.D. Company, Inc., a Corporation of

 3   Oregon (hereinafter “Plaintiff”) filed an action in the Circuit Court of Oregon for the County of

 4   Multnomah, which was assigned cause number 18-cv-58262. A copy of the original Summons

 5   and Complaint are attached as Exhibits A and B, respectively.

 6
            2.      On December 31, 2018, the Director of Oregon Department of Consumer and
 7
     Business Services, Division of Financial Regulation, was served with a copy of the Summons
 8
     and Complaint.
 9
                                          II.      Diversity of Citizenship
10

11          3.      In the Complaint, Plaintiff alleges that it is a corporation organized under the laws

12   of the State of Oregon. Plaintiff’s principal place of business is in the State of California.

13   Therefore, Plaintiff is a citizen of the State of California and the State of Oregon. Exhibit B.

14          4.      Navigators is an insurance company organized under the laws of the State of New
15   York. Navigators’ principal place of business is in the State of New York. Therefore, Navigators
16   is a citizen of the State of New York.
17
                                          III.     Amount in Controversy
18
            5.      According to Plaintiff’s Complaint, Plaintiff is a subcontractor enrolled in a
19
     Contractor Controlled Insurance Program for a project known as the North Mist Pipeline
20
     Expansion Project (hereinafter the “Project”). See Ex. B. SNC-Lavalin Constructors, Inc.
21
     (hereinafter “SNC-Lavalin”) was the general contractor for the Project. Id. at ¶3. Plaintiff alleges
22
     that during the time Plaintiff performed subcontracting work for the Project, it was insured under
23
     Policy No. SF17CGL210739IC (hereinafter the “Policy”) issued by Navigators. Id.
24

25                                                                        LETHER & ASSOCIATES PLLC.
     NOTICE OF REMOVAL OF CIVIL ACTION                                 1848 WESTLAKE AVENUE N. STE. 100
     UNDER 28 U.S.C. §1441- 2                                             SEATTLE, WASHINGTON 98109
                                                                       P: (206) 467-5444 F: (206) 467-5544
                 Case 3:19-cv-00115-BR        Document 1       Filed 01/24/19    Page 3 of 6




 1          6.      Plaintiff’s Complaint alleges that SNC-Lavalin issued a demand for arbitration

 2   alleging damages against Plaintiff. Id. at ¶4. Plaintiff now alleges that Navigators breached the

 3   Policy by refusing to defend Plaintiff against the claims alleged in SNC-Lavalin’s demand for

 4   arbitration. Id. at ¶12. Specifically, Plaintiff alleges that “Navigators’ breach of contract has

 5   caused H.D.D. to incur direct and consequential damages, including but not limited to the cost of

 6   defense in defending the claim in arbitration.” Id. at ¶13.

 7
            7.      Plaintiff further seeks a legal declaration that Navigators is obligated to defend
 8
     Plaintiff against the claims contained in SNC-Lavalin’s demand for arbitration. Id. at ¶8.
 9
            8.      Plaintiff is seeking approximately $200,000 in damages, and expects this figure to
10
     increase as the arbitration proceeds. Id. at ¶13.
11

12          9.      Plaintiff is also seeking its reasonable attorney fees under ORS 742.016. Id. at

13   ¶15.

14          10.     The jurisdictional amount in controversy requirement may be satisfied by claims
15   for both general and specific damages as well as claims for attorney’s fees authorized by law.
16   Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005); Galt v. Scandinavia, 142 F.3d
17   1150, 1155-1156 (9th Cir. 1998). When an unspecified amount of damages is alleged, the court
18   is permitted to consider facts contained in the removal petition to determine whether the amount
19   in controversy requirement has been satisfied. Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th
20   Cir. 2005) (citing Singer v. State Farm Mutual Auto Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997)).
21
            11.     As discussed above, Plaintiff is seeking approximately $200,000 in damages for
22
     their breach of contract claim as well as unspecified consequential damages and attorney fees
23

24

25                                                                      LETHER & ASSOCIATES PLLC.
     NOTICE OF REMOVAL OF CIVIL ACTION                               1848 WESTLAKE AVENUE N. STE. 100
     UNDER 28 U.S.C. §1441- 3                                           SEATTLE, WASHINGTON 98109
                                                                     P: (206) 467-5444 F: (206) 467-5544
                Case 3:19-cv-00115-BR        Document 1       Filed 01/24/19       Page 4 of 6




 1   under ORS 742.061. Therefore, Plaintiff has more than satisfied the amount in controversy

 2   jurisdictional requirement.

 3
              12.    For the foregoing reasons, Navigators has demonstrated that the amount in
 4
     controversy in this matter exceeds $75,000.
 5
                                                IV.     Jurisdiction
 6

 7            13.    For the purpose of determining jurisdiction under 28 U.S.C. §1332, Navigators is

 8   a citizen of the State of New York and Plaintiff is a citizen of the State of California and the

 9   State of Oregon. As a result, Plaintiff and Navigators are citizens of different states and complete

10   diversity exists.

11            14.    The amount in controversy exceeds $75,000.
12
              15.    This Court, therefore, has jurisdiction over this controversy under 28 U.S.C.
13
     §1332 and 28 U.S.C. §1441.
14
                                                 V.     Timeliness
15

16            16.    Plaintiff filed the Complaint on December 21, 2018. The Summons and

17   Complaint were served on the Director of Oregon Department of Consumer and Business

18   Services, Division of Financial Regulation on December 31, 2018. This Notice of Removal is

19   being filed on January 23, 2019. As a result, this Notice of Removal is timely under 28 U.S.C.

20   §1446.

21
              VI.    Copies of Process, Pleadings, Orders, and Motion in State Court Proceedings
22
              17.    In accordance with 28 U.S.C. §1446, attached to this Notice of Removal as
23
     Exhibits A through B are true and correct copies of the pleadings, process, orders, additional
24

25                                                                        LETHER & ASSOCIATES PLLC.
     NOTICE OF REMOVAL OF CIVIL ACTION                                 1848 WESTLAKE AVENUE N. STE. 100
     UNDER 28 U.S.C. §1441- 4                                             SEATTLE, WASHINGTON 98109
                                                                       P: (206) 467-5444 F: (206) 467-5544
              Case 3:19-cv-00115-BR           Document 1       Filed 01/24/19      Page 5 of 6




 1   records, and additional proceedings in the Circuit Court of the State of Oregon for Multnomah

 2   County. These documents are:

 3
                     A. Summons and Affidavit of Service; and
 4
                     B. Complaint.
 5

 6          18.      Notice of this removal will be filed with the Clerk of the Circuit Court of the State

 7   of Oregon for Multnomah County and will be given to all other parties, in accordance with 28

 8   U.S.C. §1446.

 9          DATED this 24th day of January, 2019.
10
                                                   LETHER & ASSOCIATES
11
                                                   s/ Thomas Lether
12                                                 Thomas Lether, OSBA #101708
                                                   1848 Westlake Avenue N, Suite 100
13                                                 Seattle, WA 98109
                                                   P: (206) 467-5444/F: (206) 467-5544
14                                                 tlether@letherlaw.com
                                                   Counsel for Defendant Navigators Specialty
15                                                 Insurance Company

16

17

18

19

20

21

22

23

24

25                                                                        LETHER & ASSOCIATES PLLC.
     NOTICE OF REMOVAL OF CIVIL ACTION                                 1848 WESTLAKE AVENUE N. STE. 100
     UNDER 28 U.S.C. §1441- 5                                             SEATTLE, WASHINGTON 98109
                                                                       P: (206) 467-5444 F: (206) 467-5544
               Case 3:19-cv-00115-BR        Document 1      Filed 01/24/19      Page 6 of 6




 1

 2
                                    CERTIFICATE OF SERVICE
 3

 4          The undersigned hereby certifies under the penalty of perjury under the laws of the State

 5   of Oregon that on this date I caused to be served in the manner noted below a true and correct

 6   copy of the foregoing on the parties mentioned below as indicated:

 7
            Christopher T. Carson
            Kilmer, Voorhees & Laurick, P.C.
 8
            732 NW 19th Avenue
            Portland, Oregon 97209
 9
            (503) 224-0055
            ccarson@kilmerlaw.com
10
            Attorney for Plaintiff The H.D.D. Company, Inc.
11
     By:        [X] E-service
12

13          Dated this 24th day of January, 2019, at Seattle, Washington.

14
                                                   s/ Elizabeth Kruh
15                                                 Elizabeth Kruh | Paralegal

16

17

18

19

20

21

22

23

24

25                                                                    LETHER & ASSOCIATES PLLC.
     NOTICE OF REMOVAL OF CIVIL ACTION                             1848 WESTLAKE AVENUE N. STE. 100
     UNDER 28 U.S.C. §1441- 6                                         SEATTLE, WASHINGTON 98109
                                                                   P: (206) 467-5444 F: (206) 467-5544
